DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 depicts a part that does not appear to coincide with other illustrations of the invention. Specifically, Figure 4 depicts a vertical plate feature on the far left of the drawing, to the left of the outer wall 10. This plate feature does not appear to coincide with any disclosed feature of the invention, nor does it coincide with the alternate view of the invention shown in Figure 3. The drawings and/or disclosure in general should be amended to ensure the clarity of the application with regard to representative embodiments of the invention.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 5, “wherein the circular rail is fixed to the fan cowling and the runner is fixed to the inlet.” Specifically, Figure 4 depicts the guiding rail 12 fixed to the air inlet 1 and the runner 22 fixed to the fan cowling 2, but the opposite configuration recited in claim 5 is not shown.
In claim 7, “the stirrup or carriage having a C-shaped section.” Specifically, Figure 4 depicts a C-shaped stirrup 25, but the Detailed Description of the Preferred Embodiments in Applicant’s specification makes no mention whatsoever of a carriage, or how a carriage might be configured differently 
In claim 8, “a support portion by which the circular rail is fixed to either the air inlet or the fan cowling.” Specifically, Figure 4 depicts the guiding rail 12 fixed to the air inlet 1 and the runner 22 fixed to the fan cowling 2, but the opposite configuration recited in claim 5 is not shown.
In claim 8, “a guiding portion in the form of a trough having a C-shaped section.” Specifically, Figure 4 depicts a guiding rail 12 having a support portion 13 and a toroidal guiding rib 14, but the Detailed Description of the Preferred Embodiments in Applicant’s specification makes no mention whatsoever of a guiding portion or a trough having a C-shaped section, much less how those terms might apply to the embodiment of the invention depicted in Figure 4.
In claim 8, “a ball joint fitted into the guiding trough of the circular rail.” Specifically, Figure 4 depicts a guiding rail 12 having a support portion 13 and a toroidal guiding rib 14, but the Detailed Description of the Preferred Embodiments in Applicant’s specification makes no mention whatsoever of a ball joint fitted into the guiding trough of the circular rail, much less how those terms might apply to the embodiment of the invention depicted in Figure 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, lines 6-7, the recitation of “a circular rail whose axis is a central longitudinal axis of the nacelle” is improper because while circles have center points and lines of symmetry, as a two-dimensional shape they are not generally understood to have axes. Claim 1 should be amended to read “a circular rail centered on a central longitudinal axis of the nacelle” or the like in order to ensure clarity of the claim.
In claim 1, lines 10-11, the recitation of “one or more access openings closed by hatches” is improper because of a potential mismatch between the number of access openings and the number of hatches. Claim 1 a respective one or more hatches” or the like in order to ensure clarity of the claim.
In claim 11, lines 1-4, the recitation of “wherein said hatch has a portion extending upstream protruding from the fan cowling so as to cover a zone of a downstream edge of the air inlet and a protruding portion of the hatch is provided with a reversible attachment” is improper because of a lack of clarity regarding the antecedent basis of the protruding portion of the hatch. Claim 11 should be amended to read “wherein said hatch has a protruding portion extending upstream protruding from the fan cowling so as to cover a zone of a downstream edge of the air inlet, wherein the protruding portion is provided with a reversible attachment” or the like in order to ensure clarity of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitation(s) is/are: “means for locking a rotation of the fan cowling” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “wherein the circular rail extends over the entire circumference of the fan and is of constant diameter” which is indefinite, because it is unclear whether the thing that “is of constant diameter” is the circular shape formed by the circle overall, or a width of the rail which is shaped to form the circle. Additionally, circles are inherently of constant diameter, so it would be redundant to later specify such a geometric feature.
Claim 7 recites “wherein the runner is formed by a plurality of members each comprising a foot by which the member is fixed to the other of the two elements” which is indefinite. It is unclear to what “the other of the two elements” is referring to and the nature of the fixation with respect to the instant disclosure. Claim 8 is likewise rejected.
Allowable Subject Matter
Claims 1, 3-6 and 9-13 are allowed, notwithstanding the claim and drawing objections detailed hereinabove.
Claims 2, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, notwithstanding the claim and drawing objections detailed hereinabove.
Specifically, Pautis et al. (US 2016/0340024 A1) discloses an aircraft nacelle (100) comprising an air inlet (110), a single fan cowling (102a, 102b, 104), the fan cowling being mounted and articulated on the air inlet via link and guiding means (para. 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the single fan cowling made of a single piece which extends over an entire circumference of a fan; the fan cowling comprising one or more access openings closed by hatches allowing access to the interior of the nacelle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647